 



Purchases and Sales Contract

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Party B: Shanghai Nami Financial Consulting Co., Ltd.

 

Location when signing: Changning District, Shanghai

 

According to related provisions of Contract Law of the People’s Republic of
China, in order to define the rights and obligations of contracting parties, the
following terms are agreed after friendly negotiation by two parties:

 

1. Benefactum Alliance Business Consultant (Beijing) Co., Ltd.(hereinafter
referred to as Party A) transfers a number of fixed assets (see the attachment
for detailed account) to Shanghai Nami Financial Consulting Co.,
Ltd.(hereinafter referred to as Party B).

 

2. Price

 

According to full negotiation by two parties, the price of the fixed assets is
RMB 1,716, 747. 38 Yuan (in words: one million seven hundred and sixteen
thousand seven hundred and forty-seven point three eight Yuan).

 

3. Delivery date and delivery place

 

(1) Delivery date: Party A deliveries all fixed assets of Party B within one
week after the contract takes effect.

(2) Delivery place: as designated by Party B.

 

4. Payment methods

 

The full payments of this contract 1,716,747.38 Yuan(in words: one million seven
hundred and sixteen thousand seven hundred and forty-seven point three eight
Yuan) which is paid to Party A by Party B will be deducted from the payable
service charge to Party B.

 

5. Liability for Breach of Contract

 

If the delivery date is delayed, Party A shall pay liquidated damages as per
0.5% of total contract amount to Party B for every delayed day; If Party B fails
to pay on schedule, Party B shall pay liquidated damages as per 0.5% of total
contract amount to Party A for every delayed day. The amount of liquidated
damages shall not exceed 10% of the total contract amount.

 

   

 



 

6. Settlement of disputes

 

All disputes occurred in the execution of this contract or concerned with this
contract shall be settled through friendly negotiation by both parties. In case
friendly negotiation is failed, the two parties can file a lawsuit in People’s
Court where the signing place is according to the “Contract Law of the People’s
Republic of China”.

 

7. The contract is made out in two copies, with each party holding one copy, it
will take effect from signing and seal of two parties.

 

(No text below)

  

Party A: Benefactum Alliance Business Consultant （Beijing) Co., Ltd. (seal)

Authorized representative:

 

 [ex10-14_01.jpg]

 

Party B: Shanghai Nami Financial Consulting Co., Ltd. (seal)

Authorized representative:

  

 [ex10-14_02.jpg]

 

Signed on: April 30, 2016

 





   

 

 